DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1, 6-14 and 16-20 are rejected under 35 USC 103 as being unpatentable over Yeh et al. (US 2013/0255943 A1) (“Yeh”), alone.
Referring to claims 1 and 6: Yeh teaches a system (Figs. 2, 3A, 3C and 4; ¶ [0124]) for use in a well, comprising:
a completion system [0043] having:
a plurality of screen assemblies 200;
an alternate path system 300 disposed along the plurality of screen assemblies, the alternate path system comprising shunt tubes 218 coupled together by jumper tubes 318 [0019]; and
an anti-buckling structure 315, 222 comprising a plate 222 (FIG. 3C).
Yeh teaches a connection affixed to tubes 830A and tubes 832A and extending radially outwardly (FIG. 8A).  However, Yeh does not specifically teach the anti-buckling structure comprising a plate affixed to, and more specifically welded to, at least one jumper tube.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate taught by Yeh to be welded to at least one jumper tube since Yeh teaches different forms of support or anti-buckling structures, including structures extending radially away from tubes.
Referring to claim 12: Yeh teaches a method comprising:
carrying a gravel slurry [0078], [0120] in an alternate path system 300 disposed along a plurality of screen assemblies 200, the alternate path system comprising shunt tubes 218 coupled together by jumper tubes 318, and an anti-buckling structure 315, 222 comprising at least one plate 222 (FIG. 3C).
Yeh teaches a connection affixed to tubes 830A and tubes 832A (FIG. 8A).  However, Yeh does not specifically teach each jumper tube being affixed to an anti-buckling structure comprising at least one plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate taught by Yeh to include each jumper tube being affixed to an anti-buckling structure comprising at least one plate since Yeh teaches different forms of support or anti-buckling structures, including structures extending radially away from tubes.
Referring to claims 13, 14 and 16: Yeh teaches a method comprising:
disposing a plurality of screen assemblies 200 in a completion system [0043], wherein the plurality of screen assemblies comprises a first screen assembly and a second screen assembly sequentially disposed with respect to the first screen assembly (Figs. 2 and 4A); and
installing an alternate path system 300 along the plurality of screen assemblies, wherein installing the alternate path system comprises:
running at least one shunt tube 218 externally to a first sand screen of the first screen assembly (Fig. 4A);
running at least one shunt tube 218 externally to a second sand screen of the second screen assembly (Fig. 4A);
using a jumper tube 318 to join the at least one shunt tube of the first screen assembly to the at least one shunt tube of the second screen assembly; and
affixing an anti-buckling structure 315, 222 comprising a plate 222.
Yeh teaches a connection affixed to tubes 830A and tubes 832A, wherein the connection extends between and is affixed to adjacent tubes of the alternate path system and wherein the connection extends outwardly from the jumper tube (FIG. 8A).  However, Yeh does not specifically teach affixing an anti-buckling structure comprising a plate to the jumper tube.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Yeh to include affixing an anti-buckling structure comprising a plate to the jumper tube since Yeh teaches different forms of support or anti-buckling structures, including structures extending radially away from tubes.
Referring to claims 7 and 17: Yeh teaches each jumper tube is positioned radially between a base pipe 302 and a shroud [0078], [0128].
Referring to claims 8 and 18: While Yeh teaches tubes 318 (defined in this Office Action as jumper tubes) may be shunt tubes, transport tubes or jumper tubes [0119], leading one to believe the 3 tubes are interchangeable, Yeh does not specifically teach the shunt tubes 218 comprise transport tubes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shunt tubes taught by Yeh to comprise transport tubes since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 9: Yeh teaches the shunt tubes 218 comprise packing tubes [0124].
Referring to claims 10 and 19: Yeh teaches the shunt tubes are generally rectangular in cross-section [0025].  Yeh teaches other embodiments including jumper tubes that are generally circular in cross-section (FIG. 3B, 4B, 5B) and alternate flow channels that are rectangular or round [0187].  However, Yeh does not specifically teach the jumper tubes 318 are generally circular in cross-section.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the jumper tubes taught by Yeh to be generally circular in cross-section because the configuration of the claimed jumper tubes is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed jumper tubes was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, even if the jumper tubes 318 are modified to be circular, anti-buckling structure 315 would still prove to be useful.
Referring to claims 11 and 20: Yeh teaches pipes with multiple plates attached and being 180°, or almost 180°, apart (302 and 222 in FIG. 3C; 205 and 222 in FIG. 5B; 910 and 937 in FIG. 9A).  However, Yeh does not specifically teach the structure comprises a first plate attached to the jumper tube, and a second plate attached to the jumper tube, and wherein the first plate is circumferentially positioned 180° away from the second plate.  Once modified as stated above to include the plates attached to and extending radially from the jumper tubes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified first and second plates taught by Yeh to be circumferentially positioned 180° apart in order to provide support on more than one side of the jumper tube.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 7, filed May 13, 2022, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see pages, filed May 13, 2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 7, 9, 12-15 and 17 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as being unpatentable over Yeh.  Regarding the applicant’s arguments that Yeh does not teach an anti-buckling structure comprising a plate affixed to at least one jumper tube as essentially claimed in amended claims 1, 12 and 13, the examiner agrees that Yeh does not teach such a structure in one embodiment.  However, as explained above, Yeh teaches connections affixed to at least one tube in FIG. 8A which could be combined with the other features taught in the embodiment shown in Figs. 2, 3A, 3C and 4.  Therefore claims 1, 6-14 and 16-20 stand rejected under 35 USC 103 as being unpatentable over Yeh as further explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


13 July 2022